         Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 PROCESS AND INDUSTRIAL
 DEVELOPMENTS LIMITED,

                        Petitioner,
                                                      Case No. 18-cv-594 (CRC)
                        v.

 FEDERAL REPUBLIC OF NIGERIA, et
 al.,

                        Respondents.

                                   MEMORANDUM OPINION

       Process and Industrial Developments Limited (“P&ID”) seeks confirmation of an

arbitration award against the Federal Republic of Nigeria and its Ministry of Petroleum

Resources (together, “Nigeria”) worth roughly $10 billion. Nigeria moves to dismiss, asserting

immunity under the Foreign Sovereign Immunities Act (“FSIA”). Meanwhile, the parties are

engaged in related litigation in England, where Nigeria claims the award should be annulled

because the arbitration and the underlying gas contract were tainted by fraud.

       The Court will deny the Motion to Dismiss because Nigeria waived its immunity under

the FSIA by signing the New York Convention on the Recognition and Enforcement of Foreign

Arbitral Awards (“New York Convention” or “Convention”), then agreeing to arbitrate in the

territory of another Convention signatory. The Court also declines to stay the case at this time,

without prejudice to any future request for a stay.

       Nothing in this Memorandum Opinion should be construed to convey any conclusion on

whether P&ID is ultimately entitled to have the arbitral award enforced. The parties will have

ample opportunities to litigate that issue—in England and, if necessary, in this Court—prior to
         Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 2 of 16




any decision on whether to confirm the award. For now, the Court holds only that it has

jurisdiction over the dispute.

 I.    Background

       A. Facts

       The following facts are undisputed. P&ID is an entity formed by two Irish nationals to

pursue a business project in Nigeria. Pet. ¶ 1. In January 2010, Nigeria and P&ID entered a gas

supply and processing agreement (the “Agreement”). Agreement, ECF No. 3-1. The Agreement

envisioned that Nigeria would supply P&ID with associated natural gas (also known as “wet

gas”), which P&ID would refine to produce non-associated natural gas (or “lean gas”) for

Nigeria and valuable by-products for itself. Id.; Pet. ¶¶ 10-11. The parties agreed that the

Agreement would “be governed by, and construed in accordance with the laws of the Federal

Republic of Nigeria,” and that any dispute under the Agreement would be subject to arbitration.

Agreement ¶ 20. The arbitration clause specifies that “the Nigerian Arbitration and Conciliation

Act[,] except as otherwise provided herein, shall apply to any dispute” under the Agreement, and

that “[t]he venue of the arbitration shall be London, England” unless otherwise agreed. Id.

       The Agreement quickly fell apart after Nigeria was unable to secure the amount of wet

gas it had agreed to supply P&ID. Part Final Award (July 17, 2015) ¶ 38, ECF No. 3-8. In

August 2012, P&ID initiated arbitration against Nigeria in London, and a three-arbitrator panel

(the “Tribunal”) was formed. Pet. ¶¶ 17-18. The Tribunal ruled in July 2014 that it had

jurisdiction over the dispute. Part Final Award (July 3, 2014), ECF No. 3-7.

       In July 2015, the Tribunal ruled that Nigeria was liable for breaching the Agreement.

Part Final Award (July 17, 2015) ¶ 80. Nigeria then made two attempts to have the liability

award judicially annulled. First, Nigeria sought relief from the High Court of Justice in London



                                                 2
         Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 3 of 16




in December 2015. The English court denied that application in February 2016 on the ground

that the deadline to challenge the liability award had passed and an extension was not warranted.

Order and Reasons, ECF No. 3-10. Second, Nigeria filed an application in February 2016 with

the Federal High Court in Lagos, Nigeria. Originating Motion, ECF No. 3-11. In May 2016, the

Nigerian court issued a brief order, without explanation, “setting aside and/or remitting for

further consideration all or part of the arbitration Award” and providing “for such further or

other orders as this Honourable Court may deem fit to make in the circumstances.” Order (May

24, 2016), ECF No. 3-13.

       Nevertheless, the arbitration proceedings continued in London. Even before the Federal

High Court handed down its order, the Tribunal issued an order concluding that the Nigerian

court lacked authority to set aside the liability award. Procedural Order No. 12 ¶¶ 1, 40, ECF

No. 3-12. Then, in January 2017, the Tribunal awarded P&ID almost $6.6 billion in damages,

plus seven percent pre- and post-award interest, which continues to accrue. Final Award ¶ 112,

ECF No. 3-17.

       The High Court of Justice in London ruled in August 2019 that the arbitral award was

enforceable. Approved Judgment (Aug. 16, 2019), ECF No. 45-2. In December 2019, Nigeria

applied to the High Court of Justice for an extension of its deadline to challenge the award based

on what it characterized as newly discovered evidence of fraud in the arbitration and in the

underlying contract negotiations. Approved Judgment (Sept. 4, 2020) ¶ 80, ECF No. 48-1. That

application was granted in September 2020. Id. ¶ 277. The English court found that Nigeria had

“established a strong prima facie case” that the Agreement was obtained by bribery and that one

of P&ID’s principals perjured himself in the arbitration hearings. Id. ¶ 226. The court further

found a prima facie case that Nigeria’s attorney in the arbitration was engaged in corruption that



                                                 3
         Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 4 of 16




compromised Nigeria’s defense. Id. According to its counsel in this case, Nigeria’s challenge to

the award is expected to go to trial in England in 2022. Hearing Tr. 6.

       B. Proceedings in this Case

       P&ID filed the instant Petition to Confirm Arbitration Award in March 2018, seeking to

reduce the arbitral award to a judgment. Pet. ¶ 40. Nigeria responded with an initial motion to

dismiss the petition based on sovereign immunity under the FSIA. Mot. to Dismiss, ECF No. 28.

P&ID then moved for an order requiring Nigeria to brief the merits of the Petition

simultaneously with its jurisdictional arguments. The Court granted P&ID’s motion.

       Nigeria took an interlocutory appeal of that order to the D.C. Circuit, arguing that it was

entitled to receive a ruling on its sovereign-immunity argument before being forced to present its

defense on the merits. The D.C. Circuit agreed. It held that Nigeria’s immunity argument was at

least colorable, and that under the FSIA, a district court “must resolve colorable assertions of

immunity before the foreign sovereign may be required to address the merits at all.” Process &

Indus. Devs. Ltd. v. Fed. Republic of Nigeria (“P&ID”), 962 F.3d 576, 584-86 (D.C. Cir. 2020).

       On remand, P&ID again moved to dismiss the Petition for lack of jurisdiction under the

FSIA. Mot. to Dismiss, ECF No. 43. P&ID filed an opposition brief, to which Nigeria has

replied. The Court held a hearing on Nigeria’s motion on November 17, 2020. In addition to

arguing their positions on the Court’s jurisdiction, counsel for the parties addressed whether the

Court should defer ruling on its jurisdiction and stay the case pending the outcome of the English

litigation. Nigeria’s counsel argued that a stay would be appropriate in the interest of

streamlining proceedings. P&ID’s counsel disagreed, submitting that a stay would be inefficient

and potentially prejudicial to P&ID. Hearing Tr. 8-11.

       Nigeria’s renewed Motion to Dismiss is now ripe for decision.



                                                 4
         Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 5 of 16




 II.   Legal Standards

       The Court must dismiss any claim over which it lacks subject matter jurisdiction. Auster

v. Ghana Airways Ltd., 514 F.3d 44, 48 (D.C. Cir. 2008). On a motion to dismiss for lack of

subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1), the plaintiff or

petitioner bears the burden of establishing jurisdiction. Knapp Med. Ctr. v. Hargan, 875 F.3d

1125, 1128 (D.C. Cir. 2017). The Court must “accept all well-pleaded factual allegations as true

and draw all reasonable inferences from those allegations in the [petitioner’s] favor,” but need

not “assume the truth of legal conclusions” in the petition. Williams v. Lew, 819 F.3d 466, 472

(D.C. Cir. 2016) (internal quotation marks omitted). The Court also “may consider materials

outside the pleadings in deciding whether to grant a motion to dismiss for lack of jurisdiction.”

Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005).

       “The FSIA is the sole basis for obtaining jurisdiction over a foreign state in our courts.”

Creighton Ltd. v. Gov’t of State of Qatar, 181 F.3d 118, 121 (D.C. Cir. 1999) (internal quotation

marks omitted). “As a general matter, the FSIA grants foreign states immunity from the

jurisdiction of the courts of the United States.” Chevron Corp. v. Ecuador, 795 F.3d 200, 203

(D.C. Cir. 2015) (citing 28 U.S.C. § 1604). “In enacting the FSIA, however, Congress

enumerated several exceptions to this jurisdictional restriction.” Id.

       Two exceptions to the FSIA are at issue here. First, the “arbitration exception” provides,

as relevant here, that foreign sovereign immunity does not apply in cases brought to confirm

awards made pursuant to certain arbitration agreements, “if . . . the agreement or award is or may

be governed by a treaty or other international agreement in force for the United States calling for

the recognition and enforcement of arbitral awards.” 28 U.S.C. § 1605(a)(6). Second, the

“waiver exception” abrogates sovereign immunity if “the foreign state has waived its immunity



                                                 5
            Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 6 of 16




either explicitly or by implication, notwithstanding any withdrawal of the waiver which the

foreign state may purport to effect except in accordance with the terms of the waiver.” Id. §

1605(a)(1).

  III. Analysis

           A. The Court declines to stay the case at this time.

           Before turning to the substance of Nigeria’s Motion to Dismiss, the Court pauses to

consider whether this case should be stayed pending the outcome of the related litigation in

England. Although a stay may become appropriate in the future, the Court is persuaded that the

most prudent course at this juncture is to decide the Motion to Dismiss without staying the case.

           The New York Convention provides that the Court “may, if it considers it proper,

adjourn the decision on the enforcement of the award” if “an application for the setting aside or

suspension of the award has been made to a competent authority”—i.e., an authority “of the

country in which, or under the law of which, that award was made.” N.Y. Conv. arts. V(1)(e),

VI. District courts have stayed arbitration-confirmation cases both before and after ruling on

jurisdictional arguments for dismissal of the petition. See Stati v. Republic of Kazakhstan, 199

F. Supp. 3d 179, 181 (D.D.C. 2016) (finding that the court had jurisdiction, then granting stay);

Hulley Enters. Ltd. v. Russian Fed’n, 211 F. Supp. 3d 269, 276, 286-88 (D.D.C. 2016) (granting

stay without ruling on jurisdiction, but noting that the court issued the stay under its inherent

power, not “pursuant to the New York Convention”).

           When considering whether to grant stays in arbitration-confirmation cases, courts in this

district have considered six factors borrowed from the Second Circuit, known as the Europcar

factors:

           (1) [T]he general objectives of arbitration—the expeditious resolution of disputes
           and the avoidance of protected and expensive litigation;


                                                    6
         Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 7 of 16




       (2) the status of the foreign proceedings and the estimated time for those
       proceedings to be resolved;
       (3) whether the award sought to be enforced will receive greater scrutiny in the
       foreign proceedings under a less deferential standard of review;
       (4) […] the characteristics of the foreign proceeding including (i) whether they
       were brought to enforce an award (which would tend to weigh in favor of a stay)
       or to set the award aside (which would tend to weigh in favor of enforcement);
       (ii) whether they were initiated before the underlying enforcement proceeding so
       as to raise concerns of international comity; (iii) whether they were initiated by
       the party now seeking to enforce the award in federal court; and (iv) whether
       they were initiated under circumstances indicating an intent to hinder or delay
       resolution of the dispute;
       (5) a balance of the possible hardships to each of the parties, keeping in mind that
       if enforcement is postponed under Article VI of the Convention, the party seeking
       enforcement may receive “suitable security” and that, under Article V of the
       Convention, an award should not be enforced if it is set aside or suspended in the
       originating country; and
       (6) any other circumstances that could tend to shift the balance in favor or
       against adjournment.

Stati, 199 F. Supp. 3d at 192 (quoting Europcar Italia, S.p.A v. Maiellano Tours, Inc., 156 F.3d

310, 317-18 (2d Cir. 1998)); accord Hulley, 211 F. Supp. 3d at 286-87.

       Guided by the Europcar factors, the Court will decline to stay the case for now. Nigeria’s

counsel has explained that a judgment in the English case is currently anticipated approximately

two years from now. Hearing Tr. 6. Putting this case on hold would not be the most efficient

use of that two-year interval. Instead, for the reasons explained below, the Court will deny

Nigeria’s Motion to Dismiss today. Because the Court rejects Nigeria’s assertion of sovereign

immunity, its ruling is immediately appealable to the D.C. Circuit. P&ID, 962 F.3d at 581.

Should Nigeria pursue an interlocutory appeal, the D.C. Circuit will almost certainly decide that

appeal within two years. If the D.C. Circuit were to affirm this Court’s jurisdiction over the

action, the Court could then assess the progress of the English litigation and reevaluate whether

to stay the case before ruling on the merits. No party will be prejudiced in the meantime. By

contrast, if the Court were to wait for the outcome of the English proceeding, then assert



                                                 7
            Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 8 of 16




jurisdiction over this case (likely triggering an interlocutory appeal in 2022 or 2023), there might

be a long and needless delay in adjudicating P&ID’s petition. While this delay would not

necessarily cause irreparable harm to P&ID, the Court is sensitive to P&ID’s legitimate interest

in having its award enforced sooner rather than later, if indeed that award is enforceable. See

Europcar, 156 F.3d at 317 (recognizing that “the goals of arbitration” are “the expeditious

resolution of disputes and the avoidance of protracted and expensive litigation”).

        In sum, the status of the English proceedings and the balance of hardships weigh against

an immediate stay, and none of the Europcar factors weigh strongly in the other direction. The

Court therefore declines to stay this case, without prejudice to any future request for a stay.

        B. The Court has jurisdiction under the waiver exception to the FSIA.

        P&ID argues that this case falls into both the FSIA’s arbitration exception and its waiver

exception. After careful consideration, the Court agrees that the waiver exception applies and

will deny the Motion to Dismiss on that basis. There is no need to resolve whether the

arbitration exception also applies. 1




        1
          Commenting on the arbitration exception, the D.C. Circuit suggested that Nigerian
courts were probably competent to set aside the award. P&ID, 962 F.3d at 583 (finding that the
list of competent supervisory jurisdictions “would seem to include the courts of Nigeria”). This
Court is inclined to agree with the D.C. Circuit’s impression on this point. The Agreement
expressly provides that the Nigerian Arbitration and Conciliation Act “shall apply to any
dispute” between the parties, unless they agree otherwise. Agreement ¶ 20, ECF No. 3-1. This
strongly suggests that the award was made “under the law of” Nigeria, and that Nigerian courts
therefore had authority to issue a set-aside order pursuant to the New York Convention. N.Y.
Conv. art. V(1)(e); see also Belize Soc. Dev. Ltd. v. Gov’t of Belize, 668 F.3d 724, 731 (D.C.
Cir. 2012) (“The phrase ‘under the law of which’ in Article V(1)(e) . . . refers to the procedural
law governing the arbitration[.]”). P&ID’s argument to the contrary largely rests on the premise
that an arbitration can have only one supervisory jurisdiction, also known as the “seat” of the
arbitration. But the D.C. Circuit in P&ID read the text of the New York Convention to
contemplate the possibility that up to two jurisdictions could supervise a single arbitration. 962
F.3d at 583 (“[T]he New York Convention recognizes that an award may be ‘set aside or
suspended’ by courts of the sovereign whose substantive law governs the arbitration, as well as

                                                  8
           Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 9 of 16




       The waiver exception applies to any action “in which the foreign state has waived its

immunity either explicitly or by implication, notwithstanding any withdrawal of the waiver

which the foreign state may purport to effect except in accordance with the terms of the waiver.”

28 U.S.C. § 1605(a)(1). The D.C. Circuit has cautioned that the implied-waiver provision should

be construed “narrowly,” and any waiver of immunity under the FSIA must be intentional.

Creighton, 181 F.3d at 122.

       P&ID argues that Nigeria waived its sovereign immunity by implication because it

entered the New York Convention, then agreed to arbitrate within the territory of another

Convention signatory. 2 Opp. 43. There is no settled law in this Circuit either adopting or

rejecting this theory of implied waiver. See P&ID, 962 F.3d at 583-84 (finding Nigeria’s

counterargument to P&ID’s implied-waiver theory “colorable” but declining to rule on “whether

Nigeria will ultimately prevail” on its immunity defense). However, P&ID’s position is logical

and supported by very substantial persuasive authority.

       The leading case on this issue is Seetransport Wiking Trader Schiffarhtsgesellschaft

MBH & Co, Kommanditgesellschaft v. Navimpex Centrala Navala, 989 F.2d 572 (2d Cir. 1993).




by courts of the sovereign where the arbitration takes place.” (quoting N.Y. Conv. art. V(1)(e))
(emphasis added)). On the record now before the Court, it appears likely that both English and
Nigerian courts had the power to set aside the award.
        Nevertheless, if the Nigerian court did have supervisory jurisdiction, it does not
necessarily follow that the FSIA’s arbitration exception is inapplicable to this case. P&ID argues
with some force that the Nigerian court’s cursory order by its terms did not set aside the award,
and that even if it did, the set-aside order would be an issue to consider at the merits stage, not as
part of the jurisdictional analysis under the arbitration exception. The Court need not reach these
complex issues, given its conclusion that the waiver exception applies.
       2
         Nigeria acceded to the New York Convention in 1970. See List of Contracting States,
New York Arbitration Convention,
http://www.newyorkconvention.org/list+of+contracting+states.

                                                  9
          Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 10 of 16




There, the Second Circuit faced an action to enforce an award entered in an arbitration in France

against Navimpex, a company owned by the Romanian government. Seetransport, 989 F.2d at

574-76. The court found that Navimpex had implicitly waived its immunity under the FSIA

because—knowing that Romania, France, and the United States were all New York Convention

signatories—it agreed to an arbitration clause with a German company, then participated in the

arbitration in France. Id. at 578-79. The court reasoned that “when a country becomes a

signatory to the Convention, by the very provisions of the Convention, the signatory State must

have contemplated enforcement actions in other signatory States.” Id. at 578. Thus, in light of

Romania’s entry into the New York Convention, Navimpex “had to have contemplated the

involvement of the courts of any of the Contracting States in an action to enforce the award.” Id.

at 579.

          The D.C. Circuit has not adopted Seetransport’s waiver rule as binding Circuit law, but it

has come close. In Creighton, the Circuit opined in dicta that Seetransport’s reasoning is

“correct[.]” 181 F.3d at 123; see also P&ID, 962 F.3d at 583 (acknowledging that “Creighton

contains language supporting [P&ID’s] position” on waiver but noting that this language is

separate from Creighton’s holding). And in a recent unpublished disposition, a D.C. Circuit

panel reasoned that by signing the New York Convention, Ukraine “waive[d] its immunity from

arbitration-enforcement actions in other signatory states.” Tatneft v. Ukraine, 771 F. App’x 9,

10 (D.C. Cir. 2019) (per curiam) (citing Creighton, 181 F.3d at 123). 3




          3
         Because Tatneft is an unpublished disposition, the Court is not bound by it. Atlas Brew
Works, LLC v. Barr, 391 F. Supp. 3d 6, 21 (D.D.C. 2019) (Cooper, J.). However, the Court may
cite Tatneft and look to its reasoning to the extent it is persuasive. See United States v. Bikundi,
73 F. Supp. 3d 51, 55 n.1 (D.D.C. 2014) (noting that unpublished D.C. Circuit decisions “have
persuasive value aside from any precedential value or lack thereof”).


                                                  10
        Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 11 of 16




       This line of authority is unbroken, and for good reason. The New York Convention

“specifically declares that it ‘shall apply to the recognition and enforcement of arbitral awards

made in the territory of a State other than the State where the recognition and enforcement of

such awards are sought’” and “further provides that ‘[e]ach Contracting State shall recognize

arbitral awards as binding and enforce them in accordance with the rules of procedure of the

territory where the award is relied upon[.]’” Seetransport, 989 F.2d at 578 (quoting N.Y. Conv.

arts. I, III). As the Second Circuit persuasively reasoned in Seetransport, no state could sign

such a document without contemplating that it would be subject to actions for enforcement of

arbitral awards in the courts of other Convention signatories, including the U.S. Id. at 578; see

also Creighton, 181 F.3d at 123 (agreeing in dicta). Nigeria’s entry into the Convention,

combined with its agreement to arbitrate in the territory of another Convention signatory, 4 is




       4
           Nigeria argues that it did not agree to “seat” the arbitration in the United Kingdom.
Reply 23-24. But this argument is irrelevant to the waiver issue. P&ID’s theory of waiver does
not depend on the “seat” of the arbitration; instead, it posits that a New York Convention
signatory state (such as Nigeria) waives its immunity when it agrees to arbitrate “in the territory
of” another Convention signatory (such as the U.K.). Opp. 44 (quoting Tatneft v. Ukraine, 301
F. Supp. 3d 175, 192 (D.D.C. 2018), aff’d, 771 F. App’x 9 (D.C. Cir. 2019)) (emphasis added).
That theory makes sense because Convention signatories presumably know that, under the
Convention, arbitral awards will be judicially enforced if they are “rendered in a state party to
the Convention.” RESTATEMENT (THIRD) OF FOREIGN RELATIONS LAW § 487; see also TermoRio
S.A. E.S.P. v. Electranta S.P., 487 F.3d 928, 934 (D.C. Cir. 2007) (noting that if the “place of the
award” is “in the territory of a party to the Convention, all other Convention states are required
to recognize and enforce the award, regardless of the citizenship or domicile of the parties to the
arbitration”) (citation omitted). As Nigeria itself has argued, the “seat” of an arbitration is not
necessarily the same as the “place” where the award was rendered. See Resps.’ Mem. 10.
         Insofar as Nigeria contends that the “place” of arbitration was Nigeria and not the U.K.,
that argument is immaterial. Even if the award was “rendered in” Nigeria as a matter of law, it
would still be presumptively enforceable under the New York Convention, since Nigeria is also a
Convention signatory. Under the logic of Seetransport, Creighton, and Tatneft, Nigeria would
have waived its immunity by agreeing to arbitrate in the territory of any Convention signatory
state, including the U.K. or Nigeria.


                                                11
        Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 12 of 16




strong evidence that Nigeria intended to subject itself to the jurisdiction of U.S. courts in an

action such as this one.

       Indeed, holding that Nigeria has retained its sovereign immunity in these circumstances

would undermine the fundamental policy of the New York Convention. “The goal of the

Convention is to promote the enforcement of arbitral agreements in contracts involving

international commerce so as to facilitate international business transactions on the whole.”

David L. Threlkeld & Co., Inc. v. Metallgesellschaft Ltd. (London), 923 F.2d 245, 250 (2d Cir.

1991) (citing Scherk v. Alberto-Culver Co., 417 U.S. 506, 520 n.15 (1974)). From the

perspective of an individual signatory state, a primary benefit of joining the Convention is the

potential for improved access to international markets; foreign investors and trading partners

presumably prefer to do business with Convention signatory countries because, in the event of a

breach, those countries are bound by uniform standards that make them easier to hold

accountable. Cf. Comm’ns Imp. Exp. S.A. v. Republic of the Congo, 757 F.3d 321, 328 (D.C.

Cir. 2014) (noting that the U.S. joined the Convention “for the beneficial effects it [would]

produce for the foreign commerce of the United States” (citation omitted)); Scherk, 417 U.S. at

520 n.15 (Convention aims “to unify the standards by which agreements to arbitrate are observed

and arbitral awards are enforced in the signatory countries”). 5 The Convention’s effectiveness as




       5
          See also Jennifer L. Amundsen, Comment, Membership Has Its Privileges: The
Confidence-Building Potential of the New York Convention Can Boost Commerce in
Developing Nations, 21 WIS. INT’L L.J. 383, 399-400 (2003) (“Standardization should provide a
further incentive for the globalization of commerce, since it would provide even greater
predictability in dispute resolution, thereby giving parties a greater sense of security in their
dealings with member nations. Meanwhile, that very forecast can only strengthen incentives for
developing nations to subscribe to widely-accepted schemes like the New York Convention,
since countries that have been struggling to attract commerce are likely to benefit the most from
global standardization of arbitration laws.”).

                                                 12
        Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 13 of 16




a stimulant for international commerce would be reduced if states could avail themselves of the

Convention’s benefits, then assert immunity from award-enforcement actions that the

Convention expressly contemplates.

       Nigeria argues that the Seetransport waiver rule is inconsistent with binding Supreme

Court and D.C. Circuit precedent. Resps.’ Mem. 30; Reply 23. But the cases on which Nigeria

relies are distinguishable. In Argentine Republic v. Amerada Hess Shipping Corp., the Supreme

Court sustained Argentina’s assertion of immunity in a tort action brought in the U.S. 488 U.S.

428, 431 (1989). The Court rejected the argument that Argentina had waived its immunity by

entering certain international agreements that “do not create private rights of action . . . to

recover compensation from foreign states in United States courts.” Id. at 442. The Court

explained that it did not “see how a foreign state can waive its immunity under § 1605(a)(1) by

signing an international agreement that contains no mention of a waiver of immunity to suit in

United States courts or even the availability of a cause of action in the United States.” Id. at 442-

43. In contrast to the agreements at issue in Amerada Hess, the New York Convention does

contemplate the availability of a cause of action in U.S. courts. The D.C. Circuit recognized this

difference in Creighton, where it expressly relied on Amerada Hess but noted its agreement with

the Second Circuit that the result would be different if the state asserting immunity were a

signatory to the New York Convention. 181 F.3d at 123.

       Maritime International Nominees Establishment v. Republic of Guinea (“MINE”), 693

F.2d 1094 (D.C. Cir. 1982), is even farther afield. There, the D.C. Circuit held that by entering

an agreement to arbitrate certain disputes through the International Centre for Settlement of

Investment Disputes (“ICSID”), Guinea did not waive its immunity from a subsequent suit to

confirm a non-ICSID arbitral award. MINE, 693 F.2d at 1103-04. The court based this



                                                  13
        Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 14 of 16




conclusion largely on a concession by the party seeking to defeat Guinea’s immunity, and it

expressly declined to “decide whether Guinea’s signing of the ICSID treaty would thus waive its

immunity from proceedings enforcing ICSID awards.” Id. at 1103-04, 1103 n.14. MINE

therefore has no bearing on whether Nigeria’s entry into the New York Convention caused it to

waive immunity from actions to enforce arbitral awards that fall within the Convention’s scope.

       Next, Nigeria argues that the waiver rule applied in Seetransport and Tatneft would

render the arbitration exception superfluous, because “[i]t is hard to imagine a case that would

fall within the arbitration exception but not the waiver exception as broadly construed by

Tatneft.” Resps.’ Mem. 34. Not so. Creighton is precisely the case that Nigeria claims to have

trouble imagining. There, the D.C. Circuit found that Qatar, a non-signatory to the New York

Convention, had not waived its immunity, but that the district court nevertheless had jurisdiction

under the arbitration exception. 181 F.3d at 123-24. Tatneft in no way contradicts Creighton’s

holding that the arbitration exception supplies jurisdiction in certain cases where the waiver

exception does not apply because the sovereign respondent has not signed the New York

Convention. Moreover, Creighton recognizes a second distinction between the arbitration and

waiver exceptions that makes the former non-superfluous: Unlike the waiver exception, the

arbitration exception does not require that the sovereign intend to subject itself to the court’s

jurisdiction. Creighton, 181 F.3d at 126.

       Nigeria’s attempt to find support in the history of the FSIA fares no better. As Nigeria

notes, Congress enacted the FSIA in 1976 and added the arbitration exception in 1988. In the

intervening period, most—but not all—courts “refused to find an implicit waiver of immunity to

suit in American courts from a contract clause providing for arbitration in a country other than

the United States.” Resps.’ Mem. 34 (quoting Frolova v. Union of Soviet Socialist Republics,



                                                 14
        Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 15 of 16




761 F.2d 370, 377 (7th Cir. 1985)). Nigeria suggests that Congress tacitly endorsed this majority

rule by deciding to add a discrete arbitration exception, rather than “amend[] the waiver

exception under section 1605(a)(1) to apply whenever a foreign state agreed to arbitrate outside

of its borders” or “to state that a foreign state’s ratification of a treaty providing for the

enforcement of arbitral award[s], such as the New York Convention, constitutes a waiver of

immunity.” Id. at 34-35. This argument conflates two distinct legal questions: (1) whether an

agreement to arbitrate overseas, by itself, constitutes a waiver of immunity under the FSIA, and

(2) whether entering the New York Convention or a similar treaty effects a waiver of immunity

in a subsequent proceeding brought in the U.S. to enforce an arbitral award rendered in the

territory of a Convention signatory. See Creighton, 181 F.3d at 122-23 (addressing these

questions separately). Assuming Congress implicitly answered the first question in the negative,

it does not follow that Congress expressed any view on the second question, which Seetransport

answered in the affirmative.

        Finally, it bears emphasis that by applying Seetransport and finding a waiver of sovereign

immunity in this case, the Court does not deprive Nigeria of the opportunity to argue as a defense

that the award P&ID seeks to enforce has been lawfully set aside by Nigeria’s Federal High

Court. The Court’s holding means simply that the set-aside issue will be addressed at the merits

stage of this litigation, not as part of the jurisdictional analysis under the FSIA. This approach is

faithful to the text of the New York Convention, which expressly grants courts discretion to

refuse confirmation at the merits stage if the award has been lawfully annulled. See N.Y. Conv.

art. V(1) (“Recognition and enforcement of the award may be refused, at the request of the party

against whom it is invoked . . . if that party furnishes to the competent authority where the

recognition and enforcement is sought, proof that [the award] has been set aside or suspended by



                                                   15
        Case 1:18-cv-00594-CRC Document 57 Filed 12/04/20 Page 16 of 16




a competent authority of the country in which, or under the law of which, that award was made.”

(emphasis added)). Consistent with the text of the treaty, courts in past award-confirmation

cases against Convention signatories have treated purported annulments as a merits issue. See,

e.g., TermoRio, 487 F.3d at 930 (holding that there was “no cause of action” to confirm award

that had been “lawfully nullified by the country in which the award was made”); Corporación

Mexicana de Mantenimiento Integral, S. de R.L. de C.V. v. Pemex-Exploración y Producción,

832 F.3d 92, 111 (2d Cir. 2016) (upholding district court’s exercise of discretion to confirm

arbitral award despite a foreign court’s set-aside order because that order “offend[ed] basic

standards of justice in the United States”). As a Convention signatory, Nigeria was on notice

that it might sometimes be subjected to the jurisdiction of U.S. courts in cases that raise the issue

of whether an arbitral award has been lawfully set aside.

       All told, Nigeria offers no convincing reason to depart from the persuasive reasoning of

Seetransport, Creighton, and Tatneft. The Court will therefore follow those precedents, hold that

Nigeria has waived its sovereign immunity as to this case, and assert jurisdiction under the FSIA.

 IV. Conclusion

       For the foregoing reasons, the Court will deny Respondents’ Motion to Dismiss. A

separate Order shall accompany this Memorandum Opinion.




 Date: December 4, 2020                                         CHRISTOPHER R. COOPER
                                                                United States District Judge




                                                 16
